DETAILED ACTION
Claims 1-22 are pending. Claims 11-19 and 21 are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/30/2022 has been entered.
Amendment of claims 1-3, 9, and 12 and addition of new claims 22 is acknowledged.
The objections to claims 2, 9, and 12 are withdrawn in view of Applicant’s claim amendment.
The objection to the specification is withdrawn in view of Applicant’s amendment.
The rejection of claims 2, 3, and 9 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s claim amendment.
The rejection of claims 1-10 and 20 under 35 U.S.C. 101 is withdrawn in view of Applicant’s arguments.

Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive. 
Applicant traverses the rejection of claims 1-5, 8 and 11-12 under 35 U.S.C. 103 as being unpatentable over Detraz in view of Braido on the grounds that Detraz method of preparation of plasmid DNA is completely remote from the preparation of bacterial extract devoid of nucleic acids (Arguments, page 8, paragraph 3). Applicant cited portions of Detraz that were not relied upon in the Non-Final Action mailed on 8/30/2022 (e.g., paragraphs 6, 9 of Detraz).  In response to applicant's argument that Detraz is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the problem of effectively lysing bacterial cells is common to both Detraz and the instant application. Applicant’s amendment necessitated new grounds for rejection. Detraz is not relied upon for the removal and purification of the extract to less than 100 mg/mL of nucleic acids.
Applicant traverses the rejection of claims 6-7, and 9 under 35 U.S.C. 103 as being unpatentable over Detraz in view of Braido, further in view of Bauer on the grounds that Detraz is not pertinent to technical problem of preparing a bacterial extract containing traces of nucleic acids (Arguments, page 12, paragraph 1). Applicant argues further that the skilled person in the art could not have predicted the superior effects of the stability of bacterial extract formulations and superior therapeutic effects resulting from the administration of said bacterial extracts via alternative non-enteral routes of administration (page 13, paragraph 2). Contrary to the Applicant’s argument, Detraz is applicable as a primary reference in the rejection under 35 U.S.C. 103, as argued above. Furthermore, one skilled in the art could have predicted the superior stability of bacterial extract formulations as well as the superior therapeutic results. Townsend clearly teaches that neutralization reduces the likelihood of protein precipitation during storage (final sentence of Townsend, cited in the Non-Final Action mailed 8/30/2022), thus the teaching of Townsend implies the superior stability of any composition that contains proteins, such as bacterial lysates. Rial also clearly teaches that intranasal delivery of bacterial lysates results in superior therapeutic effects (see page 2679, paragraph 3, lines 1-6 of Rial, cited in the Non-Final Action mailed 8/30/2022).
Applicant traverses the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Detraz in view of Braido, further in view of Townsend on the grounds that Detraz does not qualify as a primary reference as discussed above and Townsend is remote from the present invention as claimed (Arguments, page 14, paragraph 2). In response to applicant's argument that Townsend is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Townsend clearly is pertinent to the problem of stability because Townsend solves the same problem at hand, which is that of protein precipitation (i.e. lack of stability) by adjusting the pH to neutral prior to storage.
Applicant traverses the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Detraz in view of Braido, and in further view of Djupesland and Rial on the grounds that Djupesland does not specify that bacterial extracts may be delivered using nasal devices and Rial does not recite any delivery device for intranasal administration (Arguments, page 15, paragraph 2). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See discussion above concerning the relevance of Detraz, Braido, and Townsend.
Applicant traverses the double patenting rejection of claims 1-12 and 20 over claims 1-3, 7, 10 and 12 of co-pending Application No. 17/439,112 in view of Detraz, Braido, and Townsend on the grounds that Detraz, Braido, and Townsend are not applicable against the current invention (Arguments, page 16, paragraph 2). See discussion above concerning the relevance of Detraz, Braido, and Townsend.
Applicant’s arguments, see paragraph 3 of page 6, filed 11/30/2022, with respect to the rejection of claims 1-10, and 20 under the 35 U.S.C. 101 on the grounds that chemically lysing bacterial cells renders the lysate materially different than the intact bacterial cells found in nature, have been fully considered and are persuasive.  The rejection of claims 1-10, and 20 under 35 U.S.C. 101 has been withdrawn. 

Claim Objections
Claim 2 is objected to because of the following informalities:  “The Bacterial extract”.  Capitalization of bacterial is unnecessary.
Claim 12 is objected to because of the following informalities:  “The Pharmaceutical composition.”  Capitalization of pharmaceutical is unnecessary.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11-12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Detraz et al. (US 2006/0166307 A1; previously cited in the Non-Final Action mailed on 8/30/2022) in view of Braido (previously cited in the Non-Final Action mailed on 8/30/2022) and Bauer et al. (previously cited in the Non-Final Action mailed on 8/30/2022). 
Pertaining to claims 1, 4 and 8, Detraz teaches an invention for lysing cells to release biological compounds of interest (Abstract). In Example 1, Detraz teaches that Escheridia coli is lysed with NaOH solution and subsequently neutralized using acetic acid (paragraph 121, lines 1-5 and paragraph 126, lines 1-9). The extract was subsequently purified by centrifugation and filtration (paragraph 129, lines 3-5), followed by ultrafiltration (paragraph 130, lines 1-2). 
Detraz does not teach a final adjustment to physiological pH following purification by filtration.
Braido teaches the oral administration of the bacterial lysate Lantigen B, which is a suspension of bacterial antigens, in drops (Treatment section 2.7) for the treatment of asthma and rhino-conjunctivitis (Section 2.2 Study Design). Braido teaches that during the administration of the bacterial lysate Lantigen B to a treatment group, the pH of the bacterial lysate is physiological. Braido states that “The treated group received Lantigen B (Bruschettini Srl,) in oral drops. Lantigen B is a suspension of bacterial antigens obtained from S. pneumoniae type 3, S. pyogenes group A, B. catarrhalis, S. aureus, H. influenzae type b and K. pneumoniae in distilled water, pH 7.30” (Treatment section 2.7). 
Braido does not teach that the bacterial lysate comprises less than 100 microgram/ml nucleic acids.
Bauer teaches a bacterial lysate comprising “less than 100 µg/ml nucleic acid” (lines 1-2 of paragraph 220). Bauer teaches that filtration process is designed to retain saccharides but to remove other molecular components such as nucleic acids (paragraph 12) and also that these parameters standardize the bacterial extracts to help maintain consistent safety and efficacy (paragraph 13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to adjust the pH of the bacterial lysate of Detraz to physiological pH in order to administer the bacterial lysate as practiced in the art. The additional acids listed in claim 1 are all weak organic acids like acetic acid and thus it would have been obvious to substitute these acids and combinations of these acids with a reasonable expectation of similar results. Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to implement quality parameters known in the art of bacterial lysates, as set forth by Bauer, to the bacterial lysate of Detraz neutralized to physiological pH by Braido.
Pertaining to claim 2, Bauer teaches that the bacterial lysates may be purified by one or more rounds of filtration on a 0.2 micron filter in [044] (page 8). 
Pertaining to claims 3, Detraz teaches in lines 1-4 of paragraph 104: “In a preferred embodiment, the lysing solution comprises at least one alkali agent and at least one detergent compound. The alkali agent refers to any substance that provides a pH greater than about 8.” The ranges of greater than 8 and greater than 10 overlap and therefore a case of prima facie obviousness exists. See MPEP 2144.05 regarding obviousness of similar and overlapping ranges.
Pertaining to claim 5, see discussion of Detraz, Braido, and Bauer above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to replace  E. coli in the extract of Detraz with any of the bacterial species taught by Braido since bacterial extracts of these species were known to effectively treat respiratory tract infections (see Title of Braido). Furthermore, Detraz teaches that “neutralization prevents a prolonged action of the lysing agents, which may be responsible of the denaturation of the biological compound of interest and the formation of impurities. The neutralization allows the precipitation of the impurities, in particular the precipitation of genomic DNAs” (paragraph 110, lines 1-6). Thus, neutralizing the bacterial extract of S. pneumoniae, S. pyogenes, B. catarrhalis, S. aureus, H. influenzae, and K. pneumoniae would have been advantageous since it facilitates the removal of impurities.
Pertaining to claim 6, see the discussion of Detraz, Braido, and Bauer above. Neither Detraz nor Bauer teach an extract of Lactobacillus bacterial strains. However, Bauer teaches a bacterial extract from Staphylococcus, Moraxella, Klebsiella, Streptococcus, and Haemophilus strains for the treatment of respiratory disorders (Abstract).  Bauer also specifies that “to aid digestion, a Lactobacillus strain or another strain of bacteria may also be used.” (paragraph 5, lines 11-12). A person of ordinary skill in the art would have been motivated before the effective filing date of the instant application to combine the E. coli lysate of Detraz, neutralized to physiological pH per Braido and filtered per Bauer, with that of a Lactobacillus strain as suggested by Bauer, in order to aid digestion of the lysate.
Pertaining to claim 7, in Example 5 Bauer demonstrates “Lysis of Lactobaccilus helveticus” specifically.
Pertaining to claim 9, Bauer teaches that the bacterial lysate comprises “about 0.4 to 0.5 mg/ml of polysaccharides and monosaccharides” (Chemical Properties of Bacterial Lysates in paragraph 53, lines 14). The ranges of at least 0.1 mg/mL, as recited in the instant claim 9, and 0.4 to 0.5 mg/mL as taught by Bauer are overlapping. Therefore, a prima facie case of obviousness exists.
Pertaining to claims 11 and 12, Detraz does not teach the pharmaceutical formulation of the bacterial lysate as a liquid for oral delivery. However, as noted in the discussion of claim 1, Braido teaches the oral administration of the bacterial lysate Lantigen B, which is a suspension of bacterial antigens, in drops (Treatment section 2.7) for the treatment of asthma and rhino-conjunctivitis (Section 2.2 Study Design). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that the bacterial lysate of claim 1 could be formulated as a liquid pharmaceutical for oral administration via drops. 
Pertaining to claim 22, Detraz teaches that “The clarified lysate may be then concentrated by ultrafiltration e.g. with a cutoff less than or equal to 300 kDa) and diafiltered to change the solvent [sic]” (paragraph 114, lines 1-3). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Detraz, Braido, and Bauer as applied to claims 1-9, 11-12, and 22 above, further in view of Townsend et al. (Ann. Clin. Biochem. 1987; previously cited in the Non-Final Action mailed on 8/30/2022). 
The teachings of Detraz in view of Braido have been set forth above.  Detraz and Braido do not teach a bacterial extract stable in liquid form at room temperature, 4°C, -20 °C, or at -80 °C. However, Townsend tests whether the problem of protein precipitation caused by freezing can be solved by pH neutralization. In the final sentence, Townsend states “Workers interested in urinary proteins should be aware of possible errors resulting from the removal of precipitates when samples have been stored deep frozen without adjustment to neutral pH.” Thus, Townhend, although in a different field than the instant application, solved the same problem, which is that of protein precipitation (i.e. lack of stability) by adjusting the pH to neutral prior to storage. Since bacterial lysates were known to comprise low molecular weight proteins (see Introduction of Braido, column 1, page 186), which can precipitate under certain conditions (e.g. freezing), one would have been motivated to use acid neutralization to avoid protein precipitation during storage.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Detraz, Braido, and Bauer as applied to claims 1 9, 11-12, and 22 above, further in view of Rial et al. (Infection and Immunity 2004; previously cited in the Non-Final Action mailed on 8/30/2022) and Djupesland (Drug Delivery and Translational Research; previously cited in the Non-Final Action mailed on 8/30/2022), 
Detraz, Braido, and Bauer do not teach a delivery device for the intranasal administration of a bacterial lysate. 
Djupesland teaches many drug delivery devices already known in the art of medicine for intranasal delivery. For example, see Table 1 “Overview of the main types of liquid and powder delivery devices, their key characteristics, and examples of some key marketed nasal products and emerging devices and drug–device combination products in clinical development“ of Djupesland. 
Rial teaches that “Immunomodulatory [bacterial extracts] are commonly administered by the oral route, and it has been proposed that they exert their effects on lung defenses by specific cell trafficking through the common mucosal immune system […].  However, accumulated evidence suggests that direct stimulation of lung immune responses via the intranasal (i.n.) route would be more effective” (page 2679,  paragraph 3, lines1-6).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to deliver the bacterial lysate of Detraz neutralized to physiological pH per Braido and filtered per Bauer as a pharmaceutical composition via an intranasal route of administration in any of the delivery devices taught by Djupesland. One would have had a reasonable expectation of success given that pharmaceutical compositions of bacterial lysates were known in the art as well as many types of intranasal delivery devices. Furthermore, one would have been motivated before the effective filing date of the instant application to deliver the bacterial lysate via an intranasal delivery device given the evidence presented by Rial that intranasal administration would be a more effective route of administration. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 20, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 10 and 12 of copending Application No. 17/439,112 in view of Detraz, Braido, and Townsend. 
This is a provisional nonstatutory double patenting rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because neutralization was an obvious step to improve the manufacturing process of a bacterial lysate as it increases stability by reducing protein precipitation during storage, as taught by Townend.
	Application No. 17/439,112 claim 1 recites an alkaline bacterial lysate of a Gram-positive or Gram-negative bacteria. Application No. 17/439,112 claim 2 recites the alkaline bacterial lysate of Moraxella catarrhalis, Haemophilus influenzae, Klebsiella pneumoniae, Staphylococcus aureus, Streptococcus pneumoniae, Streptococcus pyogenes, and/or Streptococcus sanguinis, which are the same bacterial species recited in claim 5 of the instant application. Application No. 17/439,112 claim 3 recites that the alkaline lysis occurs at pH greater than 10, as in claim 3 of the instant application. Application No. 17/439,112 claim 7 recites that the route of administration of the bacterial lysate is intranasal, as in claim 11 of the instant application. Application No. 17/439,112  claim 10 recites that the bacterial extract is formulated in a spray, droplet, colloidal, mist, nebulae, or in atomized vapor, which is consistent with claim 12 of the instant application. Application No. 17/439,112 claim 12 recites a variety of delivery devices for the administration of the bacterial lysate that are consistent with claim 20 of the instant application.
Application No. 17/439,112 does not specify that the bacterial extract is neutralized after alkaline lysis, filtered, and then neutralized to physiological pH, or that the bacterial lysate after these steps is stable in liquid form at room temperature, 4 °C, -20 °C, or at -80 °C. However, as discussed above, Detraz clearly taught the benefits of neutralization directly following alkaline lysis in the statement “neutralization prevents a prolonged action of the lysing agents, which may be responsible of the denaturation of the biological compound of interest and the formation of impurities. The neutralization allows the precipitation of the impurities, in particular the precipitation of genomic DNAs” (paragraph 110, lines 1-6). Braido taught that bacterial lysates are typically administered at physiological pH. Bauer taught that a filtration process designed to retain saccharides but to remove other molecular components such as nucleic acids (paragraph 12) standardized the bacterial extracts to help maintain consistent safety and efficacy (paragraph 13). Finally, Townsend indicated that neutralization to physiological pH reduced protein precipitation upon freezing. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to neutralize and tiler the bacterial lysate for purity, standardization, stability, and subsequent administration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDICE LEE SWIFT whose telephone number is (571)272-0177. The examiner can normally be reached M-F 8:00 AM-4:30 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/CANDICE LEE SWIFT/Examiner, Art Unit 1657